MEMORANDUM OPINION
                                        No. 04-11-00578-CR

                                      Raymundo BALDERAS,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR3534
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on Raymundo Balderas on June 28, 2011, and Balderas

did not file a motion for new trial. Therefore, his notice of appeal was due July 28, 2011, or the

notice and a motion for extension of time to file, were due fifteen days later on August 12, 2011.

See TEX. R. APP. P. 26.2(a)(1), 26.3. The record contains a notice of appeal file stamped August

5, 2011, but Balderas did not file a motion for extension of time to file the notice of appeal. See

TEX. R. APP. P. 26.3
                                                                                 04-11-00578-CR


       On August 26, 2011, we notified Balderas that the record raised an issue regarding our

jurisdiction over the appeal. We ordered him to file a response by September 15, 2011, showing

the appeal was timely filed. Balderas did not respond to our order.

       Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address

merits of appeal, and court may take no action other than to dismiss appeal; court may not

suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.

1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions). Accordingly, we

dismiss this appeal for want of jurisdiction.



                                                            PER CURIAM

DO NOT PUBLISH




                                                -2-